DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are currently pending.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 fails to include a claim number from which it depends.  Appropriate correction is required. In the interest of expediting prosecution, claim 12 has been treated as if it depends from independent claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 9, 10, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by THOMAS (U.S. Publication 2019/0043328).
Regarding claims 1, 9 and 17,
Thomas teaches an electronic article surveillance (EAS) system, comprising: 
an EAS tag reader (200 in fig. 2) operative to: 
first transmit, over a first window of time, a radio frequency identification (RFID) interrogation signal into an RFID interrogation zone (see store 120 in fig. 1;  teaches that the RF response of the sensor is localized, and typical ranges may be as small as a few meters, and so, multiple sensors may be  required to obtain coverage across the entire store or facility) of an EAS system ([0039] teaches sensor 200 may scan for combination tag 300 via RF signals; [0049] teaches that RFID/UWB sensor 202 is a combination device configured to scan for stand-alone/combination tag 300 comprising RFID and/or UWB components via an RF signal);
first receive at least one RFID response signal from a first EAS tag of the EAS system responding to the interrogation signal ([0039] teaches that sensor 200 may receive RF signals transmitted from combination tag 300; [0046] teaches that sensor 202 receives response signals from one or more tags external to sensor 200 that are within the range of the scan of RFID/UWB sensor 202); 
second transmit, over a second window of time overlapping at least in part with the first window of time, a non-RFID RF signal into a second zone ([0041] teaches that the UWB component of tag 304 transmits an ultra-wideband radio signal, typically in a short burst or pulse form, in response to receiving a scan from a sensor 200; [0054] teaches that the camera is defined by an angular view, said angular view corresponding to a second zone) the second zone and the RFID interrogation zone overlapping to form a zone of interest ([0055] teaches that camera 208 can detect a tag at least in-part, when the second zone corresponds to the RF reception range);
 and 
second receive, from the first EAS tag, an indication that the first EAS tag received the second transmission ([0055] teaches that said camera 208 may be employed as a secondary, backup, or redundant means for sensor 200, to detect the combination tag 300, with visual signal 308 being triggered when combination tag 300 is scanned by RFID/UWB sensor 202, thus corresponding to “a second time window”, as claimed); and 
at least one processor (210, as discussed in [0058]): 
in communication with the EAS tag reader; and 
operative to: 
determine, based on receiving both the at least one RFID response signal from a first RFID tag of the EAS system responding to the interrogation signal and the indication that the first RFID tag received the second transmission, that the first RFID tag is in the zone of interest ([0041] teaches that the system’s communications of combination tag 300 enable determination of a precise location of the transmitter of the UWB signal to within a few centimeters accuracy.) 
Regarding claims 2 and 10,
Thomas teaches that the second transmitting is in response to the first receiving ([0055] teaches that detection of visual signal 308 is triggered when combination tag 300 is scanned by RFID/UWB sensor 202.)
Regarding claims 7 and 15,
Thomas teaches that determining is further based on a received signal strength indicator (RSSI) of the first tag ([0063] teaches that the sensor 400 can utilize a combination of its orientation in space in connection with one or more of the received signal strength indication (RSSI)) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4-6 AND 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over THOMAS (U.S. Publication 2019/0043328) in view of Shafer (U.S. Publication 2011/0068906).
Regarding claims 4 and 12,
Thomas fails to expressly teach that the EAS system generates an alarm in response to determining that the first RFID tag is in the zone of interest.
SHAFER teaches an EAS system and method which generates an alarm in response to determining that the first RFID tag is in the zone of interest ([0166]  teaches that zones of interest within a retail environment may be defined, and when the monitoring system manager 256 determines that a tag has entered a zone of interest, a security functionality, such as an alarm response, may be implemented.)
Before the effective filing date of the invention, it would have been obvious to modify the Thomas system per the teachings of Shafer, generating an alarm in response to determining that the first RFID tag is in the zone of interest, for the purpose of guarding against unlawful or undesirable movement of a tagged item or object.
Regarding claims 5 and 13,
 	Shafer teaches that the non-RFID RF signal is a personal area network (PAN) signal ([0064] teaches an example monitoring system with a communications network defined by a PAN coordinator (gateway with network management functionality), the powered routers (communications nodes), the gate alarm (gate node), the pings (pings nodes), the tags, and the manager's key may each include a configurable monitoring device configured for a particular role).
Regarding claims 6 and 14,
Shafer teaches that the PAN is a Bluetooth PAN ([0080] teaches that the ping node can receive data from a network entity (via, e.g., Bluetooth)).
Allowable Subject Matter
Claims 3, 8, 11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claims 3 and 11,
The prior art of record fail to expressly teach that receiving further comprises determining that the first RFID tag is not authorized to be in the RFID interrogation zone; and the second transmitting occurs only in response to determining that the first RFID tag is not authorized to be in the RFID interrogation zone.
Regarding claims 8, 16, 18 and 19,
The prior art of record fail to expressly teach that the indication that the first RFID tag received the second transmission comprises one of: an information element in the RFID response signal, and a received non-RFID response signal from the first tag in response to the non-RFID RF signal. NOTE: claim 19 is objected to, due to its dependency upon base claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689